PER CURIAM
This consolidated appeal involves three cases. In two of them, defendant pled guilty or no contest to charges of possession of methamphetamine. ORS 475.992. In the third case, she was found guilty of delivery of methamphetamine. ORS 161.450. Her first assignment of error arises from the latter case, and we find no error.
In all three cases, defendant received probation. Her second assignment of error challenges a condition of probation that she waive her search and seizure rights as ordered by her probation officer. The condition is not modified by any requirement that the probation officer have reasonable grounds to justify a search. The state concedes that, under State v. Schwab, 95 Or App 593, 771 P2d 277 (1989), the condition must be vacated and the case remanded for resentencing.
Convictions affirmed; remanded for resentencing.